     Case 20-11512-KCF            Doc 11       Filed 06/05/20 Entered 06/05/20 11:29:25                      Desc Final
                                                Decree Page 1 of 1
Form 177 − fnldec

                                    UNITED STATES BANKRUPTCY COURT


District of New Jersey
402 East State Street
Trenton, NJ 08608

                                          Case No.: 20−11512−KCF
                                          Chapter: 7
                                          Judge: Kathryn C. Ferguson

In Re: Debtor(s) (name(s) used by the debtor(s) in the last 8 years, including married, maiden, trade, and address):
   Mannu Prasad
   27 Kentwood Blvd
   Brick, NJ 08724−3107
Social Security No.:
   xxx−xx−9498
Employer's Tax I.D. No.:


                                                    FINAL DECREE



       The estate of the above named debtor(s) has been fully administered.

       If this case is a Chapter 11 or 13, the deposit required by the plan will be distributed, and it is

       ORDERED that Thomas Orr is discharged as trustee of the estate of the above named debtor(s) and the bond
is canceled; and the case of the above named debtor(s) is closed.


Dated: June 5, 2020                        Kathryn C. Ferguson
                                           Judge, United States Bankruptcy Court
